DETAILED ACTION
Applicant's response, filed 18 December 2020, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	It is noted that after further consideration of the instant claims, issues have been further identified that should have been addressed in the first office action on the merits.  As such, the instant rejection is made Non-final.  The Examiner apologizes for any inconvenience to Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1 and 3-17 are currently pending.
	Claims 2 and 18 have been cancelled.
	Claims 1 and 17 are amended herein.

Specification
The objection the Specification as containing embedded hyperlinks is hereby withdrawn in view of the amendments submitted, now entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 3-17 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 and those claims dependent therefrom contain varying terminology which render the claim indefinite with respect to the terms: microorganism; microorganisms; microorganism of the type; molecule; and inhibitory capacity of the molecule.  For example, the claim includes the terminology “inhibitory capacity of a molecule” and “microorganism of a predetermined type” in the preamble of the claim. At claim step 1, the claim recites, “preparing a plurality of samples, each comprising at least one microorganism of the type, a nutrient medium for the microorganism, and an initial amount of the molecule per microorganism of the type…”.  Claim step 3 includes recitation of “microorganisms in the sample”.  Claim step 4 includes measurements of the growth of the “microorganisms”.  Claim step 5 recites, “calculation of a value reflecting the growth of the microorganism of the type based on growth of the microorganisms in the sample”.  The “wherein” clauses as now added to claim 1 include further recitation of “microorganism” and “microorganism of the type”.  Due to the varying language in the claim it is unclear if the “microorganism”, the “microorganism”  and the “microorganism of the type” are equivalent or if they represent different entities in the claim.  Clarification through clearer claim language is requested. 
inhib comprises: for each sample, calculation of a value reflecting the growth of the microorganism of the type…”  It is unclear in the claim as to the meaning of the “calculation of a value reflecting”, as the parameters associated with a value that “reflects’ are not defined in the claim or in the instant Specification.  Clarification is requested.
Claim 1 recites, “classification of the values calculated for the samples as a function of the classification of the samples”.  The claim step is unclear with respect to the “values” intended to be classified herein.  Does Applicant intend that the step limit the classification of the “growth values: as determined in the immediate previous step or classification of some other value that is determined in the claim?  Clarification is requested.
Secondly, with respect to “classification of the values calculated for the samples as a function of the classification of the samples”the claim is unclear with respect to “calculated for the samples” because the immediate previous step recites, “calculation of a value reflecting the growth of the microorganism of the type”, thus it is unclear as to which “samples” are intended?  For example, are the “microorganism” samples intended or some other samples?  Clarification is requested.
Lastly, with respect to “classification of the values calculated for the samples as a function of the classification of the samples” it is unclear if the first instance of “classification” is the same as the “classification” in the second instance, i.e. is the classification of the values…a function of the classification (of the values?).  If so, the claim step is circular and fails to make sense.  Clarification is requested.
Claim 1 recites, “determination of the quantity Ginhib as a function of the variation of the classified values”.  There is insufficient antecedent basis in the claim for “the variation” as no which “classified values” are intended as “the classified values” (see issue above).  Clarification is requested.
Claim 1, as amended, recites, “the growth of the microorganism is modeled by a model of growth as a function of time comprising…and the value reflecting the growth of the microorganism of the type as a function of time is an estimate of the maximum slope…”  There is insufficient antecedent basis in the claim for “the value reflecting the growth of the microorganism of the type as a function of time” as the claim does not previously include such a limitation.  Rather, the claim previously recites only that there is a calculation of a value reflecting the growth of the microorganism of the type based on measurements of growth. While there is as step whereby growth is measured in the sample as a function of time (claim step 3), it is not clear that this is the same “growth” as intended to me calculated in claim step 5, due to the lack of language clarity to distinguish the microorganism or the microorganism of the type, as stated above.  Clarification is requested.
 The issues pertaining to claim 1 are pervasive in the remainder of the claim language and clarification through clearer claim language is kindly requested. It is further noted that claim 17 is rejected for the same issues as present in claim 1 herein.
Claim 7 recites, “wherein the lower limit Qmin…a zero amount of the antibiotic”.  There is insufficient antecedent basis in the claim for “the antibiotic” as no “antibiotic” is recited in claim 1 from which claim 7 depends.  Clarification is requested.
Claim 8 recites, “the measurements of the growth of the bacteria in the samples…”.  There is insufficient antecedent basis in the claim for “the bacteria” as no “bacteria” is recited in claim 1 from which claim 8 depends.  Clarification is requested.

 	Claim 16 recite, “the method as claimed in claim 1, wherein producing the plurality of samples comprises…”.  There is insufficient antecedent basis in the claim for “producing a plurality of samples” as claim 1 is directed to only “preparing a plurality of samples”.  As such, the claim step is unclear.  Does Applicant intend that “produce” and “prepare” are interchangeable?  Clarification is requested.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.  Claims 1, 7-9, 11-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baraban et al. (Lab on a Chip (2011) Vol. 11:4057-4062; IDS reference).
It is noted herein that to facilitate claim discussion, the Examiner has lettered claim 1 with designations (a)-(d)(i)-(iii), and (e)(i)-(iii).  Said designations do not appear in the claims as originally filed.  The instant rejection is maintained from the previous office action.  Any newly recited portions are necessitated by claim amendment.
	Instant claim 1 is directed to a method for determining a quantity Ginhib quantifying the inhibitor capacity of a molecule on a microorganism of a predetermined type, comprising:
	(a) preparing a plurality of samples, each comprising at least one microorganism of the type, a nutrient medium for the microorganism and an initial amount of the molecule per microorganism of the type present in the sample, the initial amount increasing in a range [Qmin, Qmax] as a function of a predetermined classification of the sample (Baraban et al. teach a millifluidic droplet analyzer (MDA) whereby the droplets in the module include nutrients, antibiotics and microorganism: page 4058);
	(b) incubating the samples (Baraban et al. page 4058-4059);
	(c) for each sample, measuring the growth of the microorganisms in the sample as a function of time for a predetermined incubation time; and (Baraban et al. at page 4059)
	(d) determining the quantity Ginhib as a function of the measurements of the growth of the microorganisms in the samples, wherein the determination of the quantity Ginhib comprises:
Baraban et al. at page 4060, col. 1);
		(ii) classification of the values calculated for the samples as a function of the classification of the samples (Baraban et al. at page 4060, col. 1); and
		(iii) determination of the quantity Ginhib as a function of the variation of the classified values (Baraban et al. at page 4060. Col. 1; page 4060, col. 2)
	and
	 wherein:
	(e) the growth of the microorganism is modeled by a model of growth as a function of time comprising:
		(i)   a first lag phase of duration λ;
		(ii)  followed by a second exponential growth phase of maximum slope µ in the logarithmic space; and 
		(iii) followed by a third stationary phase of maximum value A; and the value reflecting the growth of the microorganism of the type as a function of time is an estimate of the maximum slope µ and/or an estimate of the duration of the lag phase λ.
	It is noted that the underlined portions herein represent claim amendment to claim 1 and claim 17 and wherein, claim 17 is further directed to the means for preparing, incubating, measureing, calculating as above.  The amendments herein were previously present in claims 2 and 18, receptively.  
	With respect to the amended portions of the instant claims, Baraban et al. teach that the growth of the microorganism is modeled by growth as a function of time.  Said growth kinetics claimed (see response to arguments below).
	With respect to claim 7, Baraban et al. teach that a lower limit can include 0 amount of antibiotic (Baraban et al. at page 4057, col. 1).
	With respect to claim 8, Baraban et al. teach that measurements of growth are obtained over increasing incubation times and stability of the quantity sequence is analyzed (see Baraban et al. at page 4061, col. 1).
	With respect to claim 9, Baraban et al. teach that the samples comprise at least 100 microorganisms (Baraban et al. at page 4059, col. 1; page 4061, col. 1).
	With respect to claim 11, Baraban et al. teach the minimum amount of the antibiotic per the bacteria as being a concentrations of the bacteria in the samples and the type of samples being constant (Baraban et al. at page 4061, col. 1)
	 With respect to claim 12, Baraban et al. teach that the microorganism is a bacterium and the molecule is an antibiotic (see Baraban et al. at page 4061, col. 1).
	With respect to claim 14, Baraban et al. teach that the nutrient medium include fluorescent molecules and that the measurement of bacterial growth is a measurement of said fluorescence (see Baraban et al. at page 4058, col. 1-2).
	With respect to claim 15, Baraban et al. teach that the absorbance of samples is variable as a function of the quantity of bacteria and that the measurement of bacterial growth is a measurement of optical density (see Baraban et al. at page 4058, col. 1-2; page 4059, col. 1-2).
claim 16, Baraban et al. teach that the preparation of samples includes a train of droplets forming samples in oil (see Baraban et al. at pages 4057-4058).
	With respect to claim 17, Baraban et al. teach the methods as described above for claim 1.  Further, Baraban et al. teach the means for performing said steps (see Baraban et al. at page 4058-Materials and Methods; page 4059—Detector; etc…).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.  Claims 3-6, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baraban et al. (Lab on a Chip (2011) Vol. 11:4057-4062; IDS reference), as pertain to claim 1 above, in further view of Kahm et al. (Journal of Statistical Software (2010) Vol. 39:1-21; IDS reference).
	It is noted herein that to facilitate claim discussion, the Examiner has lettered claim 1 with designations (a)-(d)(i)-(iii) and (e) (i)-(iii).  Said designations do not appear in the claims as originally filed.  The instant rejection is maintained from the previous office action.  Any newly recited portions are necessitated by claim amendment.
With respect to claim 1, Baraban et al. teach the following (teachings indicated in italics):
Instant claim 1 is directed to a method for determining a quantity Ginhib quantifying the inhibitor capacity of a molecule on a microorganism of a predetermined type, comprising:
	(a) preparing a plurality of samples, each comprising at least one microorganism of the type, a nutrient medium for the microorganism and an initial amount of the molecule per microorganism of the type present in the sample, the initial amount increasing in a range [Qmin, Qmax] as a function of a predetermined classification of the sample (Baraban et al. teach a millifluidic droplet analyzer (MDA) whereby the droplets in the module include nutrients, antibiotics and microorganism: page 4058);
	(b) incubating the samples (Baraban et al. page 4058-4059);
	(c) for each sample, measuring the growth of the microorganisms in the sample as a function of time for a predetermined incubation time; and (Baraban et al. at page 4059)
	(d) determining the quantity Ginhib as a function of the measurements of the growth of the microorganisms in the samples, wherein the determination of the quantity Ginhib comprises:
		(i) for each sample, calculation of a value reflection the growth of the microorganism of the type based on measurements of growth of the microorganisms in the sample (Baraban et al. at page 4060, col. 1);
		(ii) classification of the values calculated for the samples as a function of the classification of the samples (Baraban et al. at page 4060, col. 1); and
		(iii) determination of the quantity Ginhib as a function of the variation of the classified values (Baraban et al. at page 4060. Col. 1; page 4060, col. 2)
	and
	 wherein:
	(e) the growth of the microorganism is modeled by a model of growth as a function of time comprising:
		(i)   a first lag phase of duration λ;
		(ii)  followed by a second exponential growth phase of maximum slope µ in the logarithmic space; and 
followed by a third stationary phase of maximum value A; and the value reflecting the growth of the microorganism of the type as a function of time is an estimate of the maximum slope µ and/or an estimate of the duration of the lag phase λ.
With respect to the amended portions of the instant claims, Baraban et al. teach that the growth of the microorganism is modeled by growth as a function of time.  Said growth kinetics are disclosed at page 4060, col. 2 wherein Baraban et al. teach the measurement of growth of more than 1000 populations from initial concentrations in LB media.  The growth curves are reported as conventional lag, exponential and stationary phases of bacterial growth (Figure 4) (reference Monod 1949).  As such, Baraban et al. teach the limitations as instantly claimed (see response to arguments below).
	Baraban et al. do not specifically teach, however, the limitations directed to the Ginhib quantity comprising a range of Qmin, Qmax is partially inhibited; the initial amount of molecules (antibiotics) as a function of classification of sample that includes a constant for several samples and no inhibition of growth; a second part with increasing Qmin to Qmax; and a third part such that there is complete inhibition of growth followed by identification of a transition zone in the variation of the classified values between two stationary zones and a range corresponding thereto.  Further, Baraban et al. do not specifically teach transition zone with two inflexion points or identification of a transition zone by modeling variation of classified values by piecewise linear continuous function as in claims 3-5.  Furthermore, Baraban et al. do not teach Qmic that complete inhibits growth of bacteria and that the Qmic is equal to the upper limit of the range Qmin, Qmax (claim 6).  Lastly, Baraban et al. do not teach a second different molecule able to inhibit growth (claim 10) nor do they teach that a microorganism is yeast or a mold and the molecule is an antifungal (claim 13).
Kahm et al. teaches a software package, grofit, to establish growth curves to assess compounds that affect growth which includes fitting data to parametric models (abstract).  Kahm et al. demonstrate implementation of said model to ideally reveal the relationship between the concentration of a compound/substrate and its corresponding effect on a particular growth parameter.  
	With respect to claims 3-6 model parameters, the instant Specification indicates that said parameters of growth pertaining to the bacterial population are identified using the teachings in Kahm et al (see page 17 -18 of the instant Specification).  Such teachings are available in Kahm et al. at pages 3-12).  
	With respect to claim 10, Kahm et al. teach that said grofit software is applicable to various embodiments wherein a researcher is interested in response of an organism to a substance, and thus using two substances that would inhibit growth would be an obvious modification to the design and well within the in context of the teachings of Kahm, who illustrate the user-defined nature of the software (see, for example,  Kahm et al at page 15; adding models; and page 16). 
	With respect to claim 13, Kahm et al. exemplify said system in yeast which is treated with varying concentrations of Hygromycin B and wherein growth is measured using optical density at different time points (page 2).  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the methods as disclosed in Kahm et al. for model design to assess growth curves with the techniques and devices of Baraban et al., also teaching assessment of growth inhibition, as both references are in the same field of endeavor.  In particular, Baraban et al. disclose that said tool can provide for quantitative 
	2.  The following rejection is newly applied and cited as an alternative to the interpretation of claim 1, wherein the 102 rejection is applied above.  The rejection herein is cited with respect to Applicant’s position that Baraban et al. do not teach an “actual” lag phase.  It is noted that the claims do not place any limitation on the phrase “lag phase” such that it would be interpreted as an “actual lag phase”, however to address this concern, the following rejection pertains:
Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baraban et al. (Lab on a Chip (2011) Vol. 11:4057-4062; IDS reference), in view of  Baranyi et al. (Applied and Environmental Microbiology (1999) Feb:732-736).
	It is noted herein that to facilitate claim discussion, the Examiner has lettered claim 1 with designations (a)-(d)(i)-(iii) and (e) (i)-(iii).  Said designations do not appear in the claims as originally filed.  
With respect to claim 1, Baraban et al. teach the following (teachings indicated in italics):
Instant claim 1 is directed to a method for determining a quantity Ginhib quantifying the inhibitor capacity of a molecule on a microorganism of a predetermined type, comprising:
	(a) preparing a plurality of samples, each comprising at least one microorganism of the type, a nutrient medium for the microorganism and an initial amount of the molecule per Qmin, Qmax] as a function of a predetermined classification of the sample (Baraban et al. teach a millifluidic droplet analyzer (MDA) whereby the droplets in the module include nutrients, antibiotics and microorganism: page 4058);
	(b) incubating the samples (Baraban et al. page 4058-4059);
	(c) for each sample, measuring the growth of the microorganisms in the sample as a function of time for a predetermined incubation time; and (Baraban et al. at page 4059)
	(d) determining the quantity Ginhib as a function of the measurements of the growth of the microorganisms in the samples, wherein the determination of the quantity Ginhib comprises:
		(i) for each sample, calculation of a value reflection the growth of the microorganism of the type based on measurements of growth of the microorganisms in the sample (Baraban et al. at page 4060, col. 1);
		(ii) classification of the values calculated for the samples as a function of the classification of the samples (Baraban et al. at page 4060, col. 1); and
		(iii) determination of the quantity Ginhib as a function of the variation of the classified values (Baraban et al. at page 4060. Col. 1; page 4060, col. 2)
	and
	 wherein:
	(e) the growth of the microorganism is modeled by a model of growth as a function of time comprising:
		(i)   a first lag phase of duration λ;
		(ii)  followed by a second exponential growth phase of maximum slope µ in the logarithmic space; and 
followed by a third stationary phase of maximum value A; and the value reflecting the growth of the microorganism of the type as a function of time is an estimate of the maximum slope µ and/or an estimate of the duration of the lag phase λ.
	Instant claim 17 includes the device with means for performing the above.  
	With respect to the amended portions of the instant claims, Baraban et al. teach that the growth of the microorganism is modeled by growth as a function of time.  Said growth kinetics are disclosed at page 4060, col. 2 wherein Baraban et al. teach the measurement of growth of more than 1000 populations from initial concentrations in LB media.  The growth curves are reported as conventional lag, exponential and stationary phases of bacterial growth (Figure 4) (reference Monod 1949).  However, given the discussion in Baraban et al. that in their experiments, the “apparent lag phase” reflects the time needed for the bacterial population to reach the size equivalent to detection limit N*.  As such, if one assumes that Baraban did not model a first lag phase of duration λ (as asserted by Applicant the arguments at page 10 of the response filed 18 December 2020), the ability to do so is described in the prior art of Baranyi et al., for example, wherein the lag λ is calculated that is proportional to the maximum specific growth rate and depends on the state of the population (abstract; page 732 col. 2; page).  As such, population variance is taken into account in actual lag time calculations.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included calculations of actual lag time in the three fold modeling of microorganism growth, as the premise of assessment of any bacterial growth is provided for my said model: lag, exponential growth and stationary phase. One would have been motivated to include actual lag time calculations as taught by Baranyi because of the problems identified wherein the prediction, for example, of the end of lag time is critical in 

Conclusion
	No claims are allowed.
	Applicant’s arguments with respect to the outstanding rejections under 35 USC 102 and 103 have been considered and are moot in view of the rejections set forth above.  The argument pertaining to Baraban et al. not teaching an “actual lag phase” is addressed in the above rejection under 35 USC 102 and also, in the alternative, in the rejection newly recited under 35 USC 103.  

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the 








/Lori A. Clow/Primary Examiner, Art Unit 1631